               Case 2:20-cr-00124-RSM Document 28 Filed 10/30/20 Page 1 of 2




 1                                                        CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                            )   No. CR20-124-RSM
 8                                                        )
                     Plaintiff,                           )
 9                                                        )   ORDER GRANTING
                v.                                        )   UNOPPOSED MOTION TO
10                                                        )   CONTINUE TRIAL
     JOHN WESLEY STEWART,                                 )   AND PRETRIAL MOTIONS DATES
11                                                        )
                     Defendant.                           )
12                                                        )
13
14          THE COURT has considered Mr. Stewart’s unopposed motion to continue the

15   trial date and pretrial motions deadline and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for the defendant the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the defendant

24   has requested more time to prepare for trial, to investigate the matter, to gather evidence

25   material to the defense, and to consider possible defenses; and

26

                                                                       FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                        1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                            Seattle, Washington 98101
       (United States v. Stewart, No. CR20-124-RSM) - 1                                (206) 553-1100
               Case 2:20-cr-00124-RSM Document 28 Filed 10/30/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of December 14,
 5   2020, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to June 28, 2021, and that pretrial motions shall be filed no later than
12   April 29, 2021.
13          DONE this 30th day of October, 2020.
14
15                                                        A
                                                          RICARDO S. MARTINEZ
16                                                        CHIEF UNITED STATES DISTRICT
                                                          JUDGE
17
18   Presented by:

19   s/ Michael Filipovic
     Federal Public Defender
20
     Attorney for John Stewart
21
22
23
24
25
26

                                                                      FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                       1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                           Seattle, Washington 98101
       (United States v. Stewart, No. CR20-124-RSM) - 2                               (206) 553-1100
